Citation Nr: 1640048	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating for lumbosacral spine degenerative disc disease in excess of the currently assigned 10 percent from December 31, 2003 to September 11, 2012 and 20 percent from September 12, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted the Veteran's claim for service connection for lumbosacral spine degenerative disc disease and assigned a 10 percent evaluation effective December 31, 2003.  

In a December 2015 rating decision, the RO partially granted the Veteran's appeal seeking a higher initial disability rating, increasing the disability rating for service-connected  lumbosacral spine degenerative disc disease to 20 percent effective September 12, 2012.   As this award does not represent a full grant of the benefit sought, the Veteran's appeal remained in appellate status for both the period before and after September 12, 2012.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran previously requested the opportunity to present testimony at a Board hearing by live videoconference at his local VA office.  The hearing was scheduled for May 2016 and the Veteran was sent notice of the hearing date and location, which was not returned as undeliverable.  The Veteran did not appear for the hearing, and no explanation has been proffered by the Veteran or his representative.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

During the pendency of this appeal, the Veteran reached the age of 75. The Board must consider appeals in docket order, but may advance an appeal if the claimant reaches "advanced age," which VA has defined as age 75 or older.  As such, the Board will advance the Veteran's appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Review of the record demonstrates that additional development is needed prior to adjudication of the appeal seeking a higher initial disability rating for service-connected lumbosacral spine degenerative disc disease, currently with a 10 percent disability rating prior to September 12, 2012, and a 20 percent disability rating thereafter.

The Veteran was most-recently provided with a VA examination of his thoracolumbar spine in April 2014.  The examiner noted diagnoses of multilevel degenerative disc and joint disease and wrote on the examination report that the Veteran stated that his low back was not bothering him as badly on the day of the examination, denying any pain at that time.  The examination report further noted that the Veteran stated that his back had been doing well but that he can have increased discomfort with prolonged walking.  The examiner wrote that the Veteran reported that flare-ups impact the function of his thoracolumbar spine, but the examiner concluded that it is not practical or feasible to express additional limitation in terms of additional range of motion loss due to "pain on use or during flare-ups," as this cannot be objectively quantified.  

It is well established that when VA undertakes to provide a VA medical examination or opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In evaluating disability of the joints, the RO must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Court has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that adequate joint testing for pain include range of motion performed under such conditions); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Although the April 2014 VA examiner documented the Veteran's report of flare-ups impacting the function of his back, she recorded no further explanation as to the severity, duration, or frequency of such flare-ups.  Additionally, while it may be true that the examiner cannot feasibly provide an exact figure as to the additional degrees of motion lost during flare-ups or upon extended use, this does not necessarily mean that the examiner would be unable to provide an estimation as to what approximate degree of motion the Veteran would be limited to during such flare-ups or on extended use.  Such an estimate could foreseeably be possible by considering the observed range of motion on examination, relevant medical treatment records, and a detailed description of such additional limitation (to be obtained at the examination) from the Veteran.  

Accordingly, on remand, the Veteran should be provided with an additional VA examination which fully documents the Veteran's pain on range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and which sufficiently addresses his described additional functional limitations during flare-ups and after extended use.

Further, on his VA Form 9, the Veteran asserted that the assigned disability rating for his low back disability did not account for the fact that he has to take medication to even be able to go to the examination.  In the case of Jones v. Shinseki, the Court stated that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  26 Vet. App. 56, 63 (2012).  Because the rating criteria under 38 C.F.R. § 4.71a for the spine do not explicitly contemplate the ameliorative effects of medication, an evaluation for this disability should, to the extent possible, contemplate its resulting functional limitations in the absence of medication.  On remand, the examiner should be asked to provide an opinion which addresses this scenario, to the extent possible.

As the Board is remanding this matter for further development, the AOJ should take additional action to ensure that any outstanding VA treatment records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all of the Veteran's outstanding VA treatment records from August 2012 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for an examination with a VA clinician to determine the current severity and manifestations of his service-connected lumbosacral spine degenerative disc disease.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should complete the following:

a.  Conduct full range of motion studies for the thoracolumbar spine and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the four following conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of the thoracolumbar spine after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and on repeated use over a period of time.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible, as well as any regular protective measures he takes to avoid such flare-ups.  Any additional loss of range of motion of the back during flare-ups and after repeated use should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.   

The examiner should consider the Veteran's described symptomatology, as well as the medical evidence of record, in making this determination.  If an estimate as to approximate additional degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided, and provide as thorough of a description of the typical additional functional impairment during flare-ups and upon extended use as possible. 

d.  State whether the Veteran has any neurological abnormalities present, including but not limited to any bowel or bladder impairment or radiculopathy, and indicate whether it is at least as likely as not (50 percent probability or greater) that such neurological abnormality is associated with the Veteran's service-connected lumbosacral disability.  

 e.  Comment on the functional impact of the Veteran's service-connected lumbosacral disability on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.   

f.  The Veteran contends that the functional limitations of his lumbosacral disability would be more extreme but for his use of medications.  To the extent possible, the VA examiner should provide an opinion as to the estimated range of motion the Veteran would be capable of performing, including following repetitions of movement and during flare-ups, in a scenario in which his spine pain and disability were not being subject to the ameliorative effects of medication.

Specifically, the examiner is asked to opine as to which of the descriptions below (i, ii, or iii) would most-closely describe the Veteran's anticipated limitation of motion in the absence of the ameliorative effects of medication/anesthetics:

i.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

ii.  Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

iii.  Unfavorable ankylosis of the entire thoracolumbar spine.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the above, and conducting any additional development deemed necessary in light of the expanded record, re-adjudicate the claim of entitlement to an initial disability rating for service-connected lumbosacral spine degenerative disc disease in excess of the currently assigned 10 percent from December 31, 2003 to September 11, 2012 and 20 percent from September 12, 2012.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




